DETAILED ACTION
In light of compact prosecution, applicant was contacted about 35 USC 101 issues on 02/22/2021.  The examiner’s call was not retuned.  This OA is thus issued. .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claims 29-44 are allowed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As per claim 21, under the broadest reasonable interpretation guideline, claim 21 can be seen as comprised of software alone without claiming associated computer hardware required for execution because a device, agent, engine, and/or mover can all be SW only constructs, and no other HW construct can be identified in clam 21.  Applicant is advised to amend the claims to include hardware (i.e.  processor and memory) to overcome the 101 rejection.

All dependent claims (not mentioned above) are rejected by virtue of base claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLIE SUN/Primary Examiner, Art Unit 2196